DETAILED ACTION
1. This communication is in response to the request for continued examination filed on 11/10/2022.

  1a. Status of the claims: 
    Claims 1, 8 and 15 are amended.
    Claims 18-19 are cancelled.
     Claims 22 are new.
     Claims 1-17 and 20-22 are pending. 

1b. The double patenting rejection  of claims 1-17 and 20-22 is maintained.

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/10/2022 has been entered.

Response to Argument
3. Applicant's arguments filed 11/10/2022  have been fully considered but they are not persuasive.

A,  Applicant argues that the prior art does not  disclose a natural language as follows: “A search query language is not a natural language expression, which would be clear to one of skill in the art in light of the Applicant's specification," as presently claimed,” as recited in claim 1   (Remarks, pages 9-10). 

In response to A,  the Examiner disagrees because, in another embodiment of the prior art, a feature that corresponds to the natural language definition  is disclosed in paragraph [0269] of the specification. As can be seen, in paragraph [0297] of Porath a natural language is described as a spoken or written language. In addition,  in paragraph [270] a natural language term is a data dictionary. Therefore, Porath still teaches the claim limitation of natural language.

B,  Applicant argues that Vivalda this does not teach or suggest the amendment “an interactive visualization that is displayed with a user interface control to enable a user interaction with the first visualization," as recited in claim 1   (Remarks, page 11). 

In response to B,  Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection. 


Claim Rejections - 35 USC § 103
4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

 4a. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness. 

4b. This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4c. Claims 1, 7-8, 14-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Porath et al. (hereinafter “Porath”) (US 2017/0220633 A1), an IDS provided reference in view of LUDWING (US 2011/0055722 A1).    

Regarding claim 1, Porath discloses a computer-implemented method for rendering an interactive visualization on a mobile computing device comprising: 
    receiving, at the mobile computing device, a natural language input comprising a first term ( a computing machine receiving actual text of a search query (Porath, [0237])), wherein the natural language input is a natural language expression ( where the search language is data in a dictionary (Porath, [0270])).  
    retrieving, from a database, a first data dimension associated with the first term ( search data being retrieved from a database (Porath, [0001]));  
    generating, based at least in part on the first data dimension associated with the first term of the natural language input, a first visualization ( visualization of data  being  generated using one or more variable field (Porath, [0231])),  and 
   rendering, for display on the mobile computing device, the first visualization (visualization being rendered on a user graphical interface (Porath, [0232])).   


          Porath does not disclose wherein the first visualization is an interactive visualization that is displayed  with a user interface control to enable a user interaction with the first visualization. 


            LUDWING discloses wherein the first visualization is an interactive visualization that is displayed  with a user interface control to enable a user interaction with the first visualization (  using an interactive data visualization data and cell presentation attributes are controlled by using custom-specified result for satisfaction of a custom -specified rule ( for example in order to span 64 color steps, 64 hand-specified rules are hand-entered  (LUDWING,[0198])).


             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate LUDWING’s teachings with Porath’s teachings. One skilled in the art would be motivated to combine them in order to allow a user to control the visualization of a data efficiently by using an interactive visualization under a control of high-dimensional user interface device.

Regarding claim 7, Porath and LUDWING disclose the computer-implemented method of claim 1, wherein the first data dimension is a column within a table within the database ( table column in database is disclosed (Porath, [0150])).   

Regarding claim 8, claim 8 is substantially similar to claim 1, thus the same rationale applies. 
Regarding claim 14, claim 14 is substantially similar to claim 7, thus the same rationale applies. 


Regarding claim 15, Porath and LUDWING disclose Porath discloses a non-transitory computer readable medium storing one or more instructions that, upon execution by one or more processors, causes the one or more processors to ( a memory is disclosed store instruction that are executed by a processor (Porath {0091])); in addition,, claim 15 is substantially similar to claim 1, thus the same rationale applies.  

Regarding claim  21, Porath and LUDWING disclose the method according to claim 1, wherein the database is associated with one or more enterprise applications (a database associated with a retrieval application is disclosed  (Porath,[0059])).    


Regarding claim 22, Porath and LUDWING disclose the method according to claim 1.


          Porath does not disclose wherein the user interaction comprises a user input to adjust an appearance, a behavior, a type, or a property of the first visualization.


            LUDWING discloses wherein the user interaction comprises a user input to adjust an appearance, a behavior, a type, or a property of the first visualization ( a user interface device having data and cell presentation attributes serving as candidates for visualization parameters; the attributes are controlled by parameters that vary over a range for example between 0 and 100 ( the parameter that varies between 0 and 100 are input to adjust an appearance) (LUDWING,[0197])).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate LUDWING’s teachings with Porath’s teachings. One skilled in the art would be motivated to combine them in order to allow a user to control the visualization of a data efficiently by using an interactive visualization under a control of high-dimensional user interface device.

4d. Claims 2-5, 9-12, and 16-18 are rejected under pre-AIA   35 U.S.C. 103(a) as being unpatentable over Porath, in view of LUBWING, as applied to claims 1, 7-8, 14-15, and 21-22 above, and further in view of Pate et al. ( hereinafter “Pate”) (US 2017/0221237  A1).   

Regarding claim 2, Porath and LUDWING disclose the computer-implemented method of claim 1, further comprising: retrieving, from the database, a second data dimension associated with a second term in the natural language input ( a computing machine receiving actual text of a search query(Porath, [0237])).

      Porath in view of  LUNDWING  do not disclose modifying the first visualization to generate a second visualization based at least in part on the first data dimension and the second data dimension .  

        Pate  discloses modifying the first visualization to generate a second visualization based at least in part on the first data dimension and the second data dimension (change visualization based on multiple dimensions ( Pate,[0057])).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Pate’s teachings with Porath’s teachings in view of LUNWING’s teachings. One skilled in the art would be motivated to combine them in order to generate an interactive collaboration effectively by using a system that enable a user to change visualization of data effectively by using multiple dimensions system that has relation between the multiple dimensions by selecting portion of the dimension. 

Regarding claim 3, Porath, LUDWING, Pate disclose the computer-implemented method of claim 2, in addition Porath discloses further comprising: generating, based at least in part on the second data dimension, a third visualization ( visualization of data  being  generated using one or more variable field (Porath, [0232])); and rendering, for display on the mobile computing device, the third visualization (visualization being rendered on a user graphical interface (Porath, [0232])).   

Regarding claim 4, Porath, LUDWING, Pate disclose the computer-implemented method of claim 3, further comprising: displaying, at a same instance in time, the first visualization and the third visualization (different visualizations are shown at the same time (first and third visualization) (Porath, fig. 9A)).    

Regarding claim 5, Porath, LUDWING, Pate disclose the computer-implemented method of claim 4, wherein generation of the third visualization is exclusive of the first data dimension ( a version of visualization restrict part of search fields (Porath, 0158])).    

Regarding claim 9, claim 9 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 10, claim 10 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 11, claim 11 is substantially similar to claim 4, thus the same rationale applies.

Regarding claim 12, claim 12 is substantially similar to claim 5, thus the same rationale applies. 
Regarding claim 16, claim 16 is substantially similar to claim 2, thus the same rationale applies. 
Regarding claim 17, claim 17 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 18, claim 18 is substantially similar to claim 4, thus the same rationale applies.  
 

4e. Claims 6, 13, and 20 are rejected under pre-AIA   35 U.S.C. 103 as being unpatentable over Porath, in view of LUDWING, as applied to claims 11, 7-8, 14-15, and 21-22 above, and further in view of Ferrari et al. ( hereinafter “Ferrari”) (US 2004/0117366  A1) in view of   Mountain et al. ( hereinafter “Mountain”) (US 2014/0165105  A1).   

Regarding claim 6, Porath and LUDWING disclose the computer-implemented method of claim 1.

      Porath in view of  LUDWING  do not disclose further comprising retrieving, based at least in part on the first term, a first set of candidate interpretations associated with the first term, the first set of candidate interpretations being associated with the first data dimension; rendering, for display on the mobile computing device, at least a portion of the first set of candidate interpretations; receiving, from a graphical user interface of the mobile computing device, a selection a candidate interpretation from the at least a portion of the first set of candidate interpretations; and modifying the first visualization to generate a second visualization based at least in part on the selected candidate interpretation.     

        Ferrari  discloses further comprising retrieving, based at least in part on the first term, a first set of candidate interpretations associated with the first term, the first set of candidate interpretations being associated with the first data dimension; rendering, for display on the mobile computing device, at least a portion of the first set of candidate interpretations (   candidate interpretations ( (Ferrari, [0003];[0072])).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Ferrari’s teachings with Porath’s teachings in view of LUDWING’s teachings. One skilled in the art would be motivated to combine them in order to change effectively the visualization of data by using a system that enable a user to change visualization of data effectively by using candidate interpretations. 

          Porath in view of  LUDWING  and in view of Ferrari do not disclose receiving, from a graphical user interface of the mobile computing device, a selection a candidate interpretation from the at least a portion of the first set of candidate interpretations;
modifying the first visualization to generate a second visualization based at least in part on the selected candidate interpretation.  

          Mountain discloses  receiving, from a graphical user interface of the mobile computing device, a selection a candidate interpretation from the at least a portion of the first set of candidate interpretations; modifying the first visualization to generate a second visualization based at least in part on the selected candidate interpretation  ( change presentation based on selection of interpretation(Mountain, [0084])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Ferrari’s teachings with Porath’s teachings in view of LUDWING’s teachings and in view of Ferrari’s teachings. One skilled in the art would be motivated to combine them in order to change effectively the visualization of data based on selection of interpretation  by using a system that enable a user to change visualization of data effectively by using selection of  interpretations. 

Regarding claim 13, claim 13 is substantially similar to claim 6, thus the same rationale applies. 
Regarding claim 20, claim 20 is substantially similar to claim 6, thus the same rationale applies. 


Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455
 

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455